DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 7/27/2020, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/27/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

NOTE
5.	Claim 20 recites “computer program product comprising a computer readable storage medium …..”. Paragraph 0105 of the application specification explicitly states “computer readable storage medium do not include a signal”, however, applicant is advised to amend the claim to include “computer program product comprising a non-transitory computer readable storage medium …..” to positively recite the claim features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6 – 8, 11, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri et al (2006/0165379 A1), in view of Liou et al (US 2002/0051077 A1).
As per claim 1, Agnihotri et al (2006/0165379 A1) discloses,
A computer-implemented method for automatic retrieval of multimedia data and
generation of a relevant factoid(s) related to the multimedia data (para.[0029]; “multimedia summarization system 100 retrieves and/or receives one or more multimedia streams”).
comprising: splitting a multimedia item, received at a computer, into a media component and a text component (para.[0009]; “dividing the multimedia stream into a video sub-stream, an audio sub-stream and a text sub-stream”).
retrieving text information relevant to text data from the text component using a
query (para.[0009]; “computing an importance value for the identified video, audio and text key elements identified at said identifying”, where identified text key element is “retrieving text information relevant to text data” as claimed).
summarizing the text information into a text factoid (para.[0009]; “filtering the identified video, audio and text key elements to exclude those key elements whose associated importance value is less than a pre-defined video, audio and text importance threshold”).
checking source data of the media component for an image (para.[0009]; “identifying video, audio and text key elements from said video, audio and text sub-streams”).
generating a current state image based on the image (para.[0075]; “One or more of the extracted low level video features 503 may then be used to derive one or more mid-level features 703 such as videotext, faces”).
	Agnihotri does not specifically disclose combining the text factoid and the current state image into a multimedia factoid; and storing the multimedia factoid for sending the multimedia factoid to a media outlet for presentation on a media format.
	However, Liou et al (US 2002/0051077 A1) in an analogous art discloses,
combining the text factoid and the current state image into a multimedia factoid (para.[0020]; “matching said audited summary sentences with the set of images to generate a story summary video for each story in the video”).
and storing the multimedia factoid for sending the multimedia factoid to a media outlet for presentation on a media format (para.[0020]; “combining each of the generated story summaries to generate a summary of the video” and para.[0044]; “summary of the video can then be composed, for example, by combining several story-summary posters w/audio 352 in video-summary image composition 313. The output is video-summary image with audio”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate merging of story with audio to generate video summary of the system of Liou into multimedia summary process of the system of Agnihotri to provide  equal representation of features that depicts  the content of audio-visual content  for efficient generation  content summary.

As per claim 3, the rejection of claim 1 is incorporated and further Agnihotri et al (2006/0165379 A1) discloses,
P201911441US01Page 50 of 57wherein the received multimedia item includes a plurality of media components and text components (para.[0009]; “receiving and retrieving a multimedia stream comprising video, audio and text information”).  

As per claim 6, the rejection of claim 1 is incorporated and further Liou et al (US 2002/0051077 A1) discloses,
further comprising: generating a link between the multimedia component and the textual component and maintaining the link (para.[0058]; “generate summary video clips for each story and link them together to produce the overall video summary”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate merging of story with audio to generate video summary of the system of Liou into multimedia summary process of the system of Agnihotri to provide equal representation of features that depicts  the content of audio-visual content  for efficient generation  content summary.

As per claim 7, the rejection of claim 1 is incorporated and further Agnihotri et al (2006/0165379 A1) discloses,
wherein the retrieved text information includes articles and documents in the public domain (claim 1; “retrieving said at least one multimedia stream (101, 102) comprising video, audio and text information”).  

As per claim 8, the rejection of claim 1 is incorporated and further Agnihotri et al (2006/0165379 A1) discloses,
wherein the summarizing of the text information uses a multi-document summarization (para.[0023]; “the multimedia summarization system 100 will be presented in the context of a summarization system 100 for summarizing news stories”).

As per claim 11, the rejection of claim 1 is incorporated and further Agnihotri et al (2006/0165379 A1) discloses,
further comprising: checking the factoids for quality including measuring accuracy for the factoids (para.[0090]; “employ a probability distribution to assign importance values to extracted features. The probability distribution gives the probability that the feature is present in the summary”).  

Claims 15 and 17 are system claim corresponding to method claims 1 and 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 respectively above.

Claim 20 is a  computer program product claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

7.	Claims 2, 9 - 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri et al (2006/0165379 A1), in view of Liou et al (US 2002/0051077 A1), and further in view of Lee (US 2015/0348131 A1).
As per claim 2, the rejection of claim 1 is incorporated, Agnihotri et al (2006/0165379 A1) and Liou et al (US 2002/0051077 A1) does not disclose wherein the source data includes date and weather conditions for the image.
	However, Lee (US 2015/0348131 A1) in an analogous art disclose,
wherein the source data includes date and weather conditions for the image (para.[0103]; “matching database in which an image is classifiable based on at least one of space, time, and weather by analyzing metadata of the image …..using significant data of a source image”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate image tagging process of the system of Lee into multimedia summary process of the system of Agnihotri and merging of story with audio to generate video summary of the system of Liou to identify pertinent attributes that describes the image for understanding the source and relevant information associated with the image.

As per claim 9, the rejection of claim 1 is incorporated, Liou et al (US 2002/0051077 A1) further disclose,
wherein the checking of the source data for the image includes training a multimedia-to-word model, which includes: associating image features of an image with image text and image topics (para.[0050]; “set of images 506 is then input into an image composer 507 for matching the set of images to the story summary sentences 411. Next, the summary sentences are audited in auditor 508 to generate an auditory narration of the story summary”).
	Neither Agnihotri nor Liou specifically disclose determining a time period for the image using the image text and searching for and retrieving current images by comparing the time period for the image and objects recognized in the image to search for more current images, thereby obtaining the current images representative of the time period.
	However, Lee (US 2015/0348131 A1) in an analogous art disclose,
determining a time period for the image using the image text (para.[0075]; “the image tagger 211 extracts space information, time information, and weather information
as metadata associated with an image”).
and searching for and retrieving current images by comparing the time period for the image and objects recognized in the image to search for more current images, thereby obtaining the current images representative of the time period (para.[0103]; “search for an image of a predetermined location based on season, time, and weather”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate image tagging process of the system of Lee  into multimedia summary process of the system of Agnihotri and merging of story with audio to generate video summary of the system of Liou to identify pertinent attributes that describes the image for understanding the source and relevant information associated with the image.

As per claim 10, the rejection of claim 1 is incorporated, Agnihotri et al (2006/0165379 A1) and Liou et al (US 2002/0051077 A1) does not disclose verifying the current state images by authenticating time and date metadata regarding the current state images.
	However, Lee (US 2015/0348131 A1) in an analogous art disclose,
further comprising: verifying the current state images by authenticating time and date metadata regarding the current state images (para.[0068]; “image tagger 211 may include additional information such as the weather, in addition to space and time through metadata analysis of an image file”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate image tagging process of the system of Lee into multimedia summary process of the system of Agnihotri and merging of story with audio to generate video summary of the system of Liou to identify pertinent attributes that describes the image for understanding the source and relevant information associated with the image.

As per claim 12, the rejection of claim 1 is incorporated, Agnihotri et al (2006/0165379 A1) and Liou et al (US 2002/0051077 A1) does not disclose wherein the retrieving of the text information and the checking of the source data for the image are done by simultaneous threads.
	However, Lee (US 2015/0348131 A1) in an analogous art disclose,
wherein the retrieving of the text information and the checking of the source data for the image are done by simultaneous threads (para.[0085]; “image search query may include at least one query among space, for example, a place or a location; time, for example, a time zone, a month”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate image tagging process of the system of Lee into multimedia summary process of the system of Agnihotri and merging of story with audio to generate video summary of the system of Liou to identify pertinent attributes that describes the image for understanding the source and relevant information associated with the image.

Claim 16 is a system claim corresponding to method claim 2, and rejected under the same reason set forth in connection to the rejection of claim 2 above.

8.	Claims 4 – 5 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri et al (2006/0165379 A1), in view of Liou et al (US 2002/0051077 A1), and further in view of Shah et al (US 2020/0411171 A1).
As per claim 4, the rejection of claim 1 is incorporated, Agnihotri et al (2006/0165379 A1) and Liou et al (US 2002/0051077 A1) does not disclose converting the textual data from the textual component into the query.  
	However, Shah et al (US 2020/0411171 A1)  in an analogous art disclose,
converting the textual data from the textual component into the query (claim 35; “convert the text data using Natural Language Programming (NLP) from the unstructured data into structured data; build a query module using a query parser by receiving the text data from the NLP”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate text data to query conversion of the system of Shah into multimedia summary process of the system of Agnihotri and merging of story with audio to generate video summary of the system of Liou to generate query that accurately represent user intention and for retrieving relevant information.

As per claim 5, the rejection of claim 1 is incorporated, Agnihotri et al (2006/0165379 A1) and Liou et al (US 2002/0051077 A1) does not disclose converting the textual data from the textual component into the query.  
	However, Shah et al (US 2020/0411171 A1)  in an analogous art disclose,
converting the textual data from the textual component into the query using LDA (Latent Dirichlet Allocation) (claim 35; “convert the text data using Natural Language Programming (NLP) from the unstructured data into structured data; build a query module using a query parser by receiving the text data from the NLP”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate text data to query conversion of the system of Shah into multimedia summary process of the system of Agnihotri and merging of story with audio to generate video summary of the system of Liou to generate query that accurately represent user intention and for retrieving relevant information.

Claims 18 and 19 are system claim corresponding to method claims 4 and 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 4 and 5 respectively above.

Allowable Subject Matter
9.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Factoid-based searching, US 2007/0136280 A1 authors: Li et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



9/28/2022